                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL


Case No.    CV 19-01210-SHK                                     Date: October 9, 2019

Title: Frank Mora v. Nancy A. Berryhill



Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


             D. Castellanos                                      Not Reported
              Deputy Clerk                                      Court Reporter


   Attorney(s) Present for Plaintiff(s):              Attorney(s) Present for Defendant(s):
              None Present                                       None Present


Proceedings (IN CHAMBERS): ORDER TO SHOW CAUSE RE: JOINT STIPULATION



       On February 18, 2019, Plaintiff filed a Complaint seeking judicial review of a
decision of the Commissioner of Social Security. On February 20, 2019, the Court
issued its Case Management Order (“CMO”) in which the parties were ordered to
cooperate in the preparation of a joint submission and file their final joint stipulation.
The joint stipulation was due on or before October 2, 2019. To date, the joint
stipulation has not been filed with the Court.

       Accordingly, no later than October 18, 2019, the parties are ordered to show
cause why this case should not be dismissed for failure to prosecute. Filing the joint
stipulation by October 18,2019, shall be deemed compliant with this Order to Show
Cause.

IT IS SO ORDERED




 Page 1                            CIVIL MINUTES—GENERAL           Initials of Deputy Clerk: DC
